DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10 May 2022 has been entered. Claims 1-6 and 9-11 remain pending in the application. The Applicant’s amendments to the specification and claims have overcome all of the objections and rejections previously set forth in the Non-Final Office Action dated 16 March 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (WO 2015004867 A1) in view of Yang et al. (USPGPub 20170186798 A1).

Regarding claim 1, Masuda teaches a single photon avalanche diode, comprising: a silicon-on-insulator (SOI) substrate comprising a base substrate (3), a buried oxide layer (2) over the base substrate (3), and a silicon layer (4) over the buried oxide layer (2) (see figure 1, silicon substrate 3 (i.e. base substrate), insulator layer 2 made of silicon oxide (i.e. buried oxide), and crystal silicon layer 4 (i.e. silicon layer)); and at least one photodiode region (5) in the base substrate (3) (see figure 1, photodiode 5 in base substrate 3), and at least one MOS transistor (8) fabricated on the silicon layer (4) (see figure 1, readout circuit 8 containing an MOS transistor located on silicon layer 4) wherein one terminal of the at least one MOS transistor (8) is electrically connected to the photodiode region (5) through a contact (6) that penetrates through the silicon layer (4) and the silicon oxide layer (2) (see figure 1, contact electrode 6 penetrating oxide layer 2 and silicon layer 4 and attached to photodiode 5; also connected to MOS transistor via wiring 9 and electrode 10). However, Masuda fails to explicitly teach wherein the photodiode region comprises an epitaxial layer.
	However, Yang teaches wherein the photodiode region comprises an epitaxial layer (¶39, The first doped layer 132, the first deep well 134, the second deep well 136, the first heavily doped layer 138 and the second heavily doped layer 140 can respectively be formed by implantation or epitaxial growth). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda to incorporate the teachings of Yang to further include an epitaxially grown photodiode in order to easily control the order of the layers, allowing for ease of manufacture. 

Regarding claim 4, Masuda as modified by Yang teaches the single photon avalanche diode according to claim 1, wherein the epitaxial layer (Masuda 5) is disposed within a trench in a top surface of the base substrate (Masuda 3) (Masuda, see figure 1, photodiode 5 formed into base substrate 3, Yang, paragraph 39, epitaxial).

Regarding claim 6, Masuda as modified by Yang teaches the single photon avalanche diode according to claim 1, wherein the epitaxial layer (Masuda 5, Yang, paragraph 39, epitaxial) is in direct contact with the buried oxide layer (Masuda 2) (Masuda, see figure 1, photodiode 5 in contact with oxide layer 2).

Regarding claim 9, Masuda teaches a base substrate (see figure 1, substrate 2). However, Masuda fails to explicitly teach an anti-reflection layer disposed on a bottom surface of the base substrate.
	However, Yang teaches an anti-reflection layer (146) disposed on a bottom surface of the base substrate (see figure 11, see ARC 146; and ¶26, the stacked SPAD image sensor 100 further comprises a high-k dielectric layer 144 and/or an anti-reflective coating (ARC) layer 146 disposed over the back surface 204 of the second substrate 114).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masuda to incorporate the teachings of Yang to further include an anti-reflection coating to allow the most light possible into the device towards the photodiode, and to prevent light from bouncing around inside of the device allowing the device to pick up strong signals without noise.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (WO 2015004867 A1) in view of Yang et al. (USPGPub 20170186798 A1) as applied to claim 1 above, and further in view of Wang et al. (USPGPub 20160126381 A1).

Regarding claim 2, Masuda as modified by Yang teaches an epitaxial layer (Yang, paragraph 39, The first doped layer 132, the first deep well 134, the second deep well 136, the first heavily doped layer 138 and the second heavily doped layer 140 can respectively be formed by implantation or epitaxial growth). However, the combination fails to explicitly teach wherein the epitaxial layer comprises silicon germanium, a group III-V material, silicon carbide, or a combination thereof.
	However, Wang 381 teaches wherein the epitaxial layer comprises silicon germanium, a group III-V material, silicon carbide, or a combination thereof (¶153, the microstructured pillar and hole (and variations thereof) arrays can be fabricated in Si, Ge, Ge on Si, SiGe on Si, SiGe on Ge; it can be any combination of Si.Ge and SiGe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masuda and Yang to incorporate the teachings of Wang 381 to further include silicon and germanium in the epitaxial layer because [a]ccording to some embodiments, APDs and PDs with bandwidths in excess of 30 Gb/s can be achieved in devices with an active diameter of 30 μm or less at wavelengths to 1750 nm and QE of approximately 90% or greater. This is a significant improvement over existing Ge on Si APD with illumination normal or off normal to the surface of the substrates (Wang 381, ¶152).

Regarding claim 3, Masuda as modified by Yang teaches an epitaxial layer (Yang, 39, The first doped layer 132, the first deep well 134, the second deep well 136, the first heavily doped layer 138 and the second heavily doped layer 140 can respectively be formed by implantation or epitaxial growth). However, the combination fails to explicitly teach wherein the epitaxial layer comprises an N+ silicon epitaxial layer, an intrinsic silicon epitaxial layer on the N+ silicon epitaxial layer, a P doped silicon epitaxial layer on the intrinsic silicon epitaxial layer, an intrinsic germanium epitaxial layer on the P doped silicon epitaxial layer, and a P+ germanium epitaxial layer on the intrinsic germanium epitaxial layer.
	However, Wang 381 teaches wherein the epitaxial layer comprises an N+ silicon epitaxial layer (1104), an intrinsic silicon epitaxial layer (1106) on the N+ silicon epitaxial layer (1104), a P doped silicon epitaxial layer (1108) on the intrinsic silicon epitaxial layer (1106), an intrinsic germanium epitaxial layer (1112) on the P doped silicon epitaxial layer (1108), and a P+ germanium epitaxial layer (1114) on the intrinsic germanium epitaxial layer (1112) (see figure 11A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masuda and Yang to incorporate the teachings of Wang 381 to further include silicon and germanium in the epitaxial layer because [a]ccording to some embodiments, APDs and PDs with bandwidths in excess of 30 Gb/s can be achieved in devices with an active diameter of 30 μm or less at wavelengths to 1750 nm and QE of approximately 90% or greater. This is a significant improvement over existing Ge on Si APD with illumination normal or off normal to the surface of the substrates (Wang 381, ¶152).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (WO 2015004867 A1) in view of Yang et al. (USPGPub 20170186798 A1) as applied to claim 4 above, and further in view of Wang et al. (USPGPub 20190019899 A1).

Regarding claim 5, Masuda as modified by Yang teaches the epitaxial layers being in a trench (Masuda, see figure 1, photodiode 5 formed in substrate 3; and Yang, see figure 7, SPAD cells 120 formed in substrate 114). However, the combination fails to explicitly teach wherein the trench has a trench depth of about 2~3 micrometers.
	However, Wang 899 teaches wherein the trench (P and N wells) has a trench depth of about 2~3 micrometers (¶287, The P and N well/trenches can be partially in the I layer or entirely through the I layer with depth ranging from 50 nanometers to 5000 nanometers or more).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masuda and Yang to incorporate the teachings of Wang 899 to further include a trench depth of about 2~3 micrometers, because [i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 (I)).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (WO 2015004867 A1) in view of Yang et al. (USPGPub 20170186798 A1) as applied to claim 9 above, and further in view of Webster (U.S. Patent No. 9209320 B1).

Regarding claim 10, Masuda as modified by Yang teaches the single photon avalanche diode comprising a color filter layer (Yang, see ¶44) and an anti-reflection layer (Yang 146) on the bottom surface of the base substrate (Yang, see figure 11). However, the combination fails to explicitly teach wherein the color filter layer is disposed on the anti-reflection layer.
	However, Webster teaches wherein the color filter layer (141) is disposed on the anti-reflection layer (131) (see figure 1, color filter layer 141 disposed on anti-reflection coating 131).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Masuda and Yang to incorporate the teachings of Webster to further include a color filter disposed on the antireflection layer because the anti-reflection layer prevents incident light from entering the device and bouncing around in the color filters and microlenses, thereby preventing false readings from reflected light and the color filter allows the device to capture color images. 

Regarding claim 11, Masuda as modified by Yang and Webster teaches the single photon avalanche diode according to claim 10 further comprising: a microlens layer disposed on color filter layer (Yang, ¶44, A plurality of micro-lenses can also be formed over the plurality of color filters).

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 10 May 2022, with respect to the rejection of claim 1 under 35 U.S.C 103 (Yang in view of Masuda) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C 103 (Masuda in view of Yang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878   

/JENNIFER D BENNETT/Examiner, Art Unit 2878